

Exhibit 10.1


SEVENTH MODIFICATION AND AMENDMENT AGREEMENT


THIS SEVENTH MODIFICATION AND AMENDMENT AGREEMENT (this “Agreement”) is made
this 30th day of April, 2009, but is effective as of March 31, 2009, by and
between BAY NATIONAL BANK, a national banking association (the “Bank”), HEMAGEN
DIAGNOSTICS, INC., a Delaware corporation, and REAGENTS APPLICATIONS, INC., a
Delaware corporation (collectively, the “Borrower”).


Recitals


A.           The Bank and the Borrower entered into a Loan and Security
Agreement dated September 26, 2002 (the “Original Loan Agreement”) in connection
with the extension of credit by the Bank to the Borrower.


B.           The Bank and the Borrower entered into a First Modification and
Amendment Agreement dated March 16, 2004 (the “First Amendment”).


C.           The Bank and the Borrower entered into a Second Modification and
Amendment Agreement dated March, 2005 (the “Second Amendment”).


D.           The Bank and the Borrower entered into a third modification and
amendment agreement (which was mistakenly titled “Second Modification and
Amendment Agreement”) dated June 24, 2005 (the “Third Amendment”).


E.           The Bank and the Borrower entered into a Fourth Modification and
Amendment Agreement dated March, 2006 (the “Fourth Amendment”).


F.           The Bank and the Borrower entered into a Fifth Modification and
Amendment Agreement dated March 30, 2007 (the “Fifth Amendment”).


G.           The Bank and the Borrower entered into a Sixth Modification and
Amendment Agreement dated March 31, 2008 (the “Sixth Amendment”). The Original
Loan Agreement, as amended by the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment and this
Agreement, is hereafter referred to as the “Loan Agreement.”


H.           The Borrower has requested the Bank make certain amendments or
modifications to the Loan Agreement, and the Bank is willing to do so upon the
express terms and conditions stated herein.


I.           In general, the Bank has agreed to extend the term of the Line of
Credit (subject to acceleration as provided in the Loan Agreement), subject to
the terms and conditions expressly provided below.


J.           All capitalized terms used in this Agreement not otherwise defined
shall have the meanings set forth in the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties hereto agree as follows.

 
 

--------------------------------------------------------------------------------

 



1.           Amounts Due; No Defenses. Each Borrower hereby acknowledges and
agrees that as of March 31, 2009, the outstanding principal balance due under
the Line of Credit Note was Four Hundred Seventy-Five Thousand Dollars
($475,000), with an additional Twenty-Five Thousand Dollars ($25,000) available
to be disbursed by the Bank, and that there are no setoffs, defenses or
counterclaims against the Bank or with respect to the Line of Credit Note or any
other document, instrument or matter now existing, executed, issued or delivered
in connection with the indebtedness evidenced by the Line of Credit Note.


2.           Modification. The Loan Agreement is modified and amended as
follows:


(a)           Section 2.1.2 of the Loan Agreement is deleted in its entirety and
the following substituted in its stead:


Section 2.1.2. Interest Rate; Line of Credit Note. Advances under the Line of
Credit shall bear interest at a floating annual rate of interest equal to the
interest rate obtained by adding three-quarters of one percentage point (0.75%)
to the Prime Rate in effect from time to time, but, in any event, the annual
rate of interest shall not be less than five and one-half percentage points
(5.5%). Changes in the applicable interest rate will be made as of the
occurrence of changes in the Prime Rate. The Line of Credit shall be evidenced
by, and shall be repaid with interest in accordance with, the provisions of the
Line of Credit Note which shall be duly executed and delivered by the Borrower
and be payable to the order of the Bank on the date hereof, the terms and
conditions of which are incorporated herein by reference. The date and amounts
of each Advance made by the Bank and each payment made by the Borrower shall be
recorded by the Bank on the books and records of the Bank, but any failure to
record such dates or amounts shall not relieve the Borrower of its obligation of
repayment hereunder or under the Line of Credit Note.


           (b)           Section 2.1.4 of the Loan Agreement is deleted in its
entirety and the following substituted in its stead:


Section 2.1.4. Repayment of the Line of Credit. The Borrower shall repay to the
order of the Bank all principal, accrued interest, and all other Obligations due
under the Line of Credit Note when due. The Borrower shall pay to the Bank, on
the first day of each month following a month during which a principal balance
was outstanding under the Line of Credit, accrued interest on the outstanding
and unpaid principal balance of the Line of Credit. Interest shall be payable
monthly following preparation by the Bank of an interest statement showing
interest due through the end of the monthly payment period. In the event
interest for the final days of any period are estimated, the Borrower's account
shall be debited or credited, as the case may be, to reflect actual interest due
through the end of such period. Upon the

2 
 

--------------------------------------------------------------------------------

 

request of the Borrower, the Bank shall automatically debit the Borrower’s
Operating Account on the due date of, and in the amount of, the interest shown
to be due on each monthly statement. The Borrower shall pay to the Bank the
entire outstanding and unpaid principal balance under the Line of Credit,
together with accrued interest thereon and any fees or charges payable pursuant
to the Loan Documents, on April 1, 2010, the final and absolute due date, or
earlier upon acceleration as provided herein and in the Line of Credit Note. If,
however, the Borrower has failed to renew or to recapitalize its existing bond
indebtedness as of September 30, 2009, the final and absolute due date shall be
September 30, 2009, on which date the entire outstanding and unpaid principal
balance under the Line of Credit, together with accrued interest thereon and any
fees or charges payable pursuant to the Loan Documents, shall be due and payable
in full without demand by the Bank.


(c)           Section 6.24 of the Loan Agreement is deleted in its entirety and
the following substituted in its stead:


Section 6.24.  Minimum Tangible Net Worth. The Borrower shall at all times
maintain a minimum Tangible Net Worth of at least Two Million Two Hundred
Thousand Dollars ($2,200,000).


3.           Representations and Warranties. As an inducement to the Bank to
enter into this Agreement, each Borrower hereby makes the following
representations and warranties to the Bank and acknowledges the Bank’s
justifiable reliance thereon: (a) each Borrower has the power, authority and
legal right to execute, deliver and perform this Agreement and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement; (b) this Agreement has been duly executed and delivered by each
Borrower; (c) the Loan Documents, as modified and amended herein, are the valid
and legally binding joint and several obligation of the Borrower and are
enforceable against each Borrower in accordance with their terms; (d) all
documents furnished to the Bank pursuant to this Agreement are true and correct;
(e) all representations and warranties contained in the Loan Documents remain
true, correct and complete in all material respects on and as of the date hereof
(other than those representations and warranties which by their express terms
speak to an earlier date) as though made on and as of the date hereof; (f) no
Event of Default has occurred and is continuing under the Loan Agreement; and
(g) the execution, delivery and performance of this Agreement does not and will
not violate any Loan Document or other instrument to which either Borrower is a
party or by which either Borrower or its property is bound.


4.           Incorporation of Recitals. The parties hereby acknowledge the
accuracy of the Recitals and hereby incorporate the Recitals into and make them
a part of this Agreement.


5.           Effect of Agreement. Except as hereby expressly modified, all
promissory notes and all other Loan Documents shall otherwise be unchanged,
shall remain in full force and effect and are hereby expressly approved,
ratified and confirmed. The execution and delivery of this Agreement shall not
constitute a novation, shall not extinguish, terminate, affect or impair the
obligations of the Borrower, and shall not extinguish, terminate, affect or
impair any security, right or remedy of the Bank against the Borrower or the
Borrowers’ property.

3 
 

--------------------------------------------------------------------------------

 



7.           Governing Law. This Agreement shall be governed by the laws of the
State of Maryland, exclusive of its conflict of laws rules, and shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, personal representatives, successors and
assigns.


8.           Counterparts; Electronic Signatures. This Agreement may be executed
in one or more counterparts, each of which will be fully effective without the
others and all of which will collectively be all of this Agreement, and
signatures sent by facsimile or by email (in a .pdf or comparable mode), and
photocopies of such signatures, shall be considered and treated as originals.


[remainder of page intentionally left blank]

4 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties set their hands and seals as of the day and year
first above written.


WITNESS/ATTEST:                                                                    BAY
NATIONAL BANK




_____________________________                                      By:/s/Warren
F. Boutilier                             (SEAL)
Warren F. Boutilier
Senior Vice President




 HEMAGEN DIAGNOSTICS, INC.




_____________________________                                     By:/s/William
P. Hales                                   (SEAL)
William P. Hales, President & CEO




 REAGENTS APPLICATIONS, INC.




_____________________________                                     By:/s/William
P. Hales                                   (SEAL)
William P. Hales, CEO




ACKNOWLEDGEMENTS


STATE OF MARYLAND, CITY/COUNTY OF   ______________________, to wit:


I HEREBY CERTIFY, that on this ____day of April, 2009, before me, the
undersigned Notary Public, personally appeared William P. Hales, who
acknowledged himself to be the President & CEO of Hemagen Diagnostics, Inc., a
Delaware corporation, known to me (or satisfactorily proved) to be the person
who executed the foregoing instrument, and acknowledged that he, being
authorized so to do, executed the same for the purposes therein contained as the
duly authorized President & CEO of Hemagen Diagnostics, Inc. by signing the name
of Hemagen Diagnostics, Inc. by himself as President & CEO.
 


 
IN WITNESS my hand and Notarial Seal.


 
_______________________________
 
Notary Public
 
My Commission Expires:  _____________________
 



5 
 

--------------------------------------------------------------------------------

 
 
 
STATE OF MARYLAND, CITY/COUNTY OF ___________________________, to wit:

I HEREBY CERTIFY, that on this ____day of April, 2009, before me, the
undersigned Notary Public, personally appeared William P. Hales, who
acknowledged himself to be the CEO of Reagents Applications, Inc., a Delaware
corporation, known to me (or satisfactorily proved) to be the person who
executed the foregoing instrument, and acknowledged that he, being authorized so
to do, executed the same for the purposes therein contained as the duly
authorized CEO of Reagents Applications, Inc., by signing the name of Reagents
Applications, Inc. by himself as CEO.


 
IN WITNESS my hand and Notarial Seal.


 
_______________________________
 
Notary Public
 


 


 
My Commission Expires: ______________________
 




STATE OF MARYLAND, CITY/COUNTY OF __________________, to wit:


I HEREBY CERTIFY that on this ____ day of April, 2009, before me, the
undersigned, a Notary Public of the State of Maryland, personally appeared
Warren F. Boutilier, who acknowledged himself to be the Senior Vice President of
Bay National Bank and that he, as such Senior Vice President being authorized so
to do, executed the foregoing instrument for the purposes therein contained by
signing the name of Bay National Bank by himself as Senior Vice President.
 
IN WITNESS my hand and Notarial Seal.


 
_______________________________
 
Notary Public
 
My Commission Expires: ______________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6
